Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the preliminary amendment filed on 8/20/19.  As directed by the amendment, claims 4, 7-8, 10, 13, 15-16, and 18-20 have been amended, and no claims have been added or canceled. Thus, claims 1-21 are pending in the application.
Drawing Objections
2.	The drawings are objected to for the following informalities:
The upper and lower portions “110” and “111” (see, e.g., Fig. 5) appear to be labeled opposite from what is described in the specification (see [0137]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“a length adjustment mechanism” (claim 1, ln. 3-4),
“an attitude sensing device” (claim 20, ln. 2)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
5.	The limitation “length adjustment mechanism” in claim 2 (ln. 1-2) and claim 3 (ln. 1-2) is not interpreted under 35 USC 112(f) because sufficient structure is recited to perform the function of length adjusting.

Claim Objections
6.	Claims 5, 8, 15, and 17-18 are objected to because of the following informalities:  
Regarding claim 5, the limitation “the screw drive mechanism includes a drive cog driven rotatably by the electrical motor” (ln. 1-2) should read --the screw drive mechanism includes a drive cog that is configured to be driven rotatably by the electrical motor-- to avoid any interpretation that the claim is directed to a method of operating the adjustable length crutch instead of directed to the crutch itself. Additionally, the phrase “and driven cog” (ln. 3) appears as though it should read --and a driven cog--.
Regarding claim 8, the limitation “wherein the driven cog rotates an upper portion of a threaded rod” (ln. 2) should read -- wherein the driven cog is configured to rotate an upper portion of a threaded rod-- to avoid any interpretation that the claim is directed to a method of operating the adjustable length crutch instead of directed to the crutch itself.
Regarding claim 15, the term “an lower” (ln. 4) should read --a lower--.
Regarding claims 17-18, the term “the actuator” (claim 17, ln. 1; claim 18, ln. 3) should read --the alarm actuator-- for the sake of consistency with how the term is originally introduced in claim 16.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, the term “the effective length” (ln. 5) lacks an antecedent basis.
	Regarding claim 4, the term “the screw drive mechanism” (ln. 2) lacks an antecedent basis. Claim 3 introduced the term as “a screw drive system.”
	Regarding claim 15, the term “the speed” (ln. 2) lacks an antecedent basis. Additionally, the limitation “the speed at which retraction occurs may be adjustable as well by providing a threaded portion of a different pitch an a lower and/or upper end of the threaded rod” (ln. 3-4) is unclear is the term “may be” renders this limitation as optional. For the purposes of examination, the limitation will be interpreted as optional. The claim will be interpreted as only requiring that a speed at which extension occurs is adjustable, no matter the mechanism for adjusting the speed.
	Regarding claim 17, the limitation “a button or switch or similar” (ln. 2) is unclear as to what is included by the term “or similar.” For the purposes of examination, the claim will be interpreted as requiring a button or a switch.
	Regarding claim 19, the limitation “the location of the crutch” (ln. 2-3) lacks an antecedent basis.

	Regarding claim 21, the term “the operator” (ln. 2) lacks an antecedent basis.
Any remaining claims are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1-4 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vegvary (2012/0167933).
Regarding claim 1, Vegvary discloses an adjustable length crutch (Figs. 1A-1B, crutch 10; Figs. 10-13 depict a different embodiment of a crutch) including at least one support portion to support at least a portion of the weight of a user (Figs. 1A-1B, upper assembly 11; Figs. 10-13, handle 203), a leg portion associated with the at least one support portion (Figs 1A-1B, leg 14; Figs. 10-13, leg portion 201) and having a foot adapted to abut the ground in use to balance the user (Figs. 1A-1B, foot 15; Figs. 10-13 
Regarding claim 2, Vegvary discloses the length adjustment mechanism including a screw drive system to adjust the effective length of an extendible leg assembly ([0119] discloses that the length adjustment mechanism can include a threaded rod 18 driven by an electric drive motor 19).
Regarding claim 3, Vegvary discloses the length adjustment mechanism including a toggle switch with an extend position and a retract position on either side of a home position, operation of the toggle switch activating the screw drive system ([0073] discloses a toggle switch that is biased to a central, inactive position. The switch can be toggled either left or right to extend or contract the crutch).
Regarding claim 4, Vegvary discloses the screw drive mechanism including an onboard electrical motor (Fig. 1B, electrical motor 19).
	Regarding claim 13, Vegvary discloses including a receiving tube provided in the at least one support portion (Fig. 10, opening 206 is a receiving tube provided in the handle 203) into which a lower end of a forearm support is insertable (Fig. 12, tube 219 of the forearm support 216 is insertable into the opening 206).
Regarding claim 14, Vegvary discloses the receiving tube as mounted relative to the leg portion (Fig. 10, opening 206 is mounted relative to the leg portion 201).
.
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vegvary, as applied to the rejection of claim 1 above, and further in view of Schroeder et al (2011/0203627).
	Regarding claim 5, Vegvary discloses a screw drive mechanism driven by an electrical motor (Fig. 1B, motor 19 is configured to drive the threaded rod 18)..
	Vegvary does not disclose the screw drive mechanism including a drive cog driven rotatably by the electrical motor, a closed loop drive belt, and driven cog provided adjacent to the drive cog and separated therefrom, connected by the drive belt.
	However, Schroeder teaches a walking device with electrically moving components, wherein the drive mechanism for the moving components is a drive cog (Fig. 7, gear 702) configured to be rotatably drive by an electrical motor (Fig. 7, motor 701), a closed loop drive belt (Fig. 7, timing belt 709), and a driven cog provided adjacent to the drive cog and connected to the drive cog via the belt (Fig. 7, gear 703 is attached to and drive by the gear 702 via the timing belt 709).

	Regarding claim 6, the modified crutch of Vegvary has the driven cog as larger in diameter than the drive cog which will increase the torque available at the driven cog (Schroeder, Fig. 7, driven gear 703 is larger than drive gear 702).
	Regarding claim 7, the modified crutch of Vegvary has the drive cog and the driven cog as both toothed cogs and a toothed drive belt is provided (Schroeder, [0035], discloses the cogs 702 and 703 as “gears,” wherein gears inherently have teeth. The drive belt 709 must also be toothed in order to engage with the teeth of the gears).
	Regarding claim 8, the modified crutch of Vegvary has the driven cog configured to rotate an upper portion of a threaded rod (Vegvary, Figs 1A-1B, depict the upper portion of the threaded rod 18 being driven by the electric motor 19. In the modified device, the drive mechanism of Schroder (included the driven gear 703) would be configured to rotate the upper portion of the threaded rod).
	Regarding claim 9, the modified crutch of Vegvary has a lower portion of the threaded rod as provided with a guide which is fixed to the threaded rod (Vegvary, Figs. 1A-1B, guide portion 17).
.
14.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Vegvary in view of Schroeder, as applied to the rejection of claim 10 above, and further in view of Van Den Driesche (2013/0199586).
	Regarding claim 11, the modified crutch of Vegvary has a hollow extendible leg (Vegvary, Figs. 10-11, inner leg portion 208).
	The modified crutch of Vegvary does not have the hollow extendible leg as provided with a guide boss at an upper end that is mounted about the threaded rod and at least a portion of the guide boss abuts an inner surface of the hollow leg tube.
	However, Van Den Driesche teaches an extendable crutch (Figs. 1-2, crutch 1) comprising an extendible leg (Figs. 1-2, first hollow tube 15), wherein the extendible leg is provided with a guide boss at an upper end that is mounted about a threaded rod (Figs. 1-2, first hollow tube 15 is provided with a nut 14 at its upper end, wherein the nut 14 is mounted about a threaded rod 12; see [0029]) and at least a portion of the guide boss abuts an inner surface of a hollow leg tube (Figs. 1-2, nut 14 abuts an inner surface of second tube 16).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the drive mechanism of the 
	Regarding claim 12, the modified crutch of Vegvary has a bore provided through the guide boss and the bore is threaded to engage with the threaded rod so that rotation of the threaded rod causes translation of the guide boss along the threaded rod which extends and retracts the hollow extendible leg (Van Den Driesche, [0028]-[0029], discloses that nut 14 is in engagement with nut 14, wherein rotation of the threaded rod 12 causes axial movement of the nut 14).
15.	Claims 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vegvary, as applied to the rejection of claim 1 above, and further in view of Russo (2007/0000531).
	Regarding claim 16, Vegvary does not disclose an alarm actuator with an associated communications pathway to allow a user of the crutch to alert others in an emergency.
	However, Russo teaches a walking aid (Fig. 1B) comprising a switch (Fig. 1B, switch 55) that is associated with a communications system that allows the user of the crutch to send out an alert in an emergency ([0022] discloses that the switch 55 may be manually activated by a user and an alarm signal sent to a remote location via communications equipment)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the crutch of Vegvary to have an 
	Regarding claim 17, the modified crutch of Vegvary has the alarm actuator as a switch (Fig. 1B, switch 55), and actuation is configured to cause an alarm to be issued or to transmit a signal to a remote location ([0022] discloses that the communication systems can transmit electrical signals that are detected by receives that are monitored from a distance).
	Regarding claim 19, the modified crutch of Vegvary does not have the crutch as provided with a positioning device in order that the location of the crutch can be ascertained at any time.
	However, Russo additionally teaches that the crutch may have a global positioning sensor to permit locating the walking aid ([0016]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Vegvary to have a GPS within the crutch as taught by Russo to allow an individual to find the crutch (and user of the crutch) in the case of an emergency.
	Regarding claim 20, the modified crutch of Vegvary does not have an attitude sensing device to actuate an alarm or signal should the crutch be placed in an angle that indicates that the person has fallen.
	However, Russo additionally teaches that the crutch has a level sensor that broadcasts an alarm message when the sensor detects that the crutch as no been in a vertical orientation for a given amount of time ([0022]).
.
16.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Vegvary in view of Russo, as applied to the rejection of claim 16 above, and further in view of Yu (2015/0070479).
	Regarding claim 18, the modified crutch of Vegvary does not have a unique identifier allowing identification of the user if the alarm actuator is triggered.
	However, Yu teaches a walking cane (Fig. 1, walking cane 20), wherein the walking cane is a unique identifier that is associated with the user ([0021] discloses that the walking cane may use a transceiver to broadcast a cane identifier).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the modified crutch of Russo to have a unique identifier as taught by Yu to allow individuals who are monitoring multiple crutch users to know which user may need assistance.
17.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Vegvary in view of Russo, as applied to the rejection of claim 20 above, and further in view of Tomich (2001/0048372).
	Regarding claim 21, the modified crutch of Vegvary does not disclose a manual deactivation of the alarm or signal provided such that the operator can disable the attitude sensor trigger as required.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the modified device of Vegvary to have a manual deactivation of the alarm as taught by Tomich in order to allow an operator the ability to turn off the sensor and alarm as needed or required.
Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Carpenter (3,416,546), Crowhurst (2016/0095397), Gamper (5,025,820), Teeters (8,418,704), and Agello et al (2007/0023072) disclose adjustable length crutches.
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785